DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-12 are currently pending for examination. 

Drawing Objections
The drawings are objected to because the texts are too blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must 

Claim Objections
Regarding claim 5, the limitation “wherein a fee is charged to a pharmaceutical or medical device company” is objected to because it appears that the fee is further charged to the pharmaceutical or medical device company. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, recites the limitation "it" in lines 6, 11 and 22.  It is unclear what “it” is referring to.
In lines 12 and 15, the limitation “only by the plurality of caregivers, but optionally also the first individuals” is indefinite because if the first individuals 
In lines 12 and 16, the limitation “the first individuals” is indefinite because it is unclear which ones of the “one or more first individual” is the limitation referring to.
In lines 26-27, the limitation “wherein the access is limited by credential only provided to the one caregiver” is indefinite because it is unclear whether the “access” is referring to the access of the “second database” or the “third database”, and “credentials” is referring to the “second credentials” or the “third credentials”.  Also, it is unclear which one of the “plurality of caregivers” is the limitation “the one caregiver” is referring to.

Regarding claim 9, is also rejected because it has the same issues as claim 1. 

Regarding claims 2-8 and 10-12, are also rejected because they depend of claims 1 and 9 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Bonhomme (Pub. No.: US 2016/0196399 A1) teaches medical data management system that provides access rights to the patient to access the patient’s file stored in a database and to provide restricted access rights to the healthcare providers to access a portion of the patent’s file.

Haines (Pub. No.: US 2002/0077858 A1) teaches a system that comprises of a caregiver database and patient database.

Kubota (Pub. No.: US 2005/0223008 A1) teaches an access management system and method for different users to access different database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685